UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-7304


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

JACK EARL VANCE,

                    Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia,
at Elkins. John Preston Bailey, District Judge. (2:05-cr-00043-JPB-1)


Submitted: April 18, 2019                                         Decided: April 22, 2019


Before WILKINSON, MOTZ, and KEENAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jack Earl Vance, Appellant Pro Se. Traci Michelle Cook, OFFICE OF THE UNITED
STATES ATTORNEY, Clarksburg, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Jack Earl Vance appeals the district court’s omnibus order denying the various

postjudgment motions Vance filed seeking, among other relief, the production of

evidence presented in his federal criminal proceedings and trial transcripts. We have

reviewed the record and find no reversible error. Accordingly, we affirm for the reasons

stated by the district court.   See United States v. Vance, No. 2:05-cr-00043-JPB-1

(N.D.W. Va. Oct. 9, 2018). We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before this court and argument

would not aid the decisional process.

                                                                           AFFIRMED




                                           2